DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 16/832,370 and 16/923,699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, 4-17 and 19-24 are allowed.

Regarding claims 1, 16 and 24, the prior art of record fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 16 and 24 as a whole. The prior art of record fails to reasonably teach a claimed system that allows individuals to search for media content, saving at least a portion of the saved media, allowing the individual to edit the portion of the media returned by the search before sharing these portions of media long with a message including text, emojis, voice, video and images with friends; where the same system also allows the users to search for products shown in the media, purchasing them and gifting them to other users; where the same system also allows a social media component that allows users to tag media as “liking” or “loving” the media; the same system also allowing other users to know what their friends are watching so they can watch along with their friends; all these while determining whether the recipient of the shared media portion is authorized to view the content based on their viewing package subscription. Therefore, claims 1, 16 and 24 are held allowable.

	Regarding claims 2, 4-15, 17 and 19-23, they depend from allowable claims 1, 16 and 24. Therefore, claims 2, 4-15, 17 and 19-23 are also held allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423